Citation Nr: 1541768	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-33 564A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dextroscoliosis of the thoracic spine, claimed as intrascapular back condition.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to an initial, compensable rating for service-connected degenerative changes of the cervical spine.  

4.  Entitlement to an initial, compensable rating for service-connected headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to July 2010.

This appeal to  the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision  by the RO in Winston-Salem, North Carolina.  The Board notes that the Veteran's claims file has since been transferred to the RO in Waco, Texas.  

The Veteran requested and was scheduled for a Board video-conference hearing in February 2015.  Although the hearing notice was not returned from the U. S. Postal Service as undeliverable, the Veteran failed to report for that hearing and has neither provided an explanation for not appearing at the hearing nor requested rescheduling of the hearing.  The Board will therefore proceed with her appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In March 2011 the Veteran filed a power of attorney in favor of the  Georgia Department of Veteran Services.. In her December 2012 substantive appeal, she stated that she had a representative when she was in Loganville, Georgia, but that she was currently looking for a new representative since she moved to California.  Subsequently, the Veteran moved to Texas and the Disabled American Veterans was  listed on VA letters to the Veteran.  In April 2015, the Board sent the Veteran a letter to clarify her current representative.  Although that letter was returned  by the U.S. Postal Service as undeliverable, as reflected in an August 2015 Report of Contact, the Veteran subsequently expressed that she  wanted to keep Georgia Department of Veterans Services as her representative. 

Since the September 2013 supplemental statement of the case (SSOC), additional evidence has been added to the Veteran's claims file. While this evidence has not been reviewed by the agency of original jurisdiction (AOJ) and has not been accompanied by waiver of AOJ review the Board finds that the Veteran is not prejudiced since the evidence is either duplicative of evidence of record or is not relevant to the issues herein decided. 

This appeal has been processed utilizing the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision on the claims for higher ratings for service-connected cervical spine and headache disabilities is set forth below.  The clam for service connection for dextroscoliosis of the thoracic spine, claimed as intrascapular back condition,, along with the claim for service connection for sleep apnea-for which the Veteran has completed the first of two actions required to place this matter in appellate status-are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required..


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Since the July 7, 2010 effective date of the award of service connection, the Veteran's degenerative changes of the cervical spine have been manifested by subjective complaints of pain, but objective evidence of no range of motion loss, painful motion or other functional l; there also is no evidence of or separately ratable neurological manifestations or disc disease with incapacitating episodes, 

3.  Since the July 7, 2010 effective date of the award of service connection, the Veteran has complained of daily experiencing daily headaches; however, such headaches have not been shown to manifest as characteristic prostrating attacks averaging one in 2 months over the last several months.  

4.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points, and no claim of unemployability due to the either or both disabilities has been raised.
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for degenerative changes of the cervical spine have are not met.    38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.31, 4.40 4.45, 4.71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243); 5242) (2015).

2.  The criteria for a compensable rating for headaches are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pellegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for her degenerative changes of the cervical spine and her headaches from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for degenerative changes of the cervical spine and headaches were granted and an initial rating was assigned in the January 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded VA examinations in May 2010 and September 2013 in conjunction with the claims on appeal.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected degenerative changes of the cervical spine and headaches as they included an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims herein decided.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

A. Degenerative Changes of The Cervical Spine

The RO assigned a noncompensable rating for the Veteran's degenerative changes of the cervical spine iunder 38 C.F.R. § 4.71a, Diagnostic Code 5242,  for  degenerative arthritis of the spine.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243,; however,  disc disease, under Diagnostic Code 5243, may be evaluated, alternatively, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating for  forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is in order for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating contemplates unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See 38 C.F.R. § 4.71a . 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Under the rating schedule, normal forward flexion of the cervical spine is to 45 degrees, extension is to 45 degrees, left and right lateral flexion are to 45 degrees, and left and right lateral rotation are to 80 degrees.  38 C.F.R. § 4.71a , General Rating Formula, Note 2; and 38 C.F.R. § 4.71, and Plate V. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59;  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the applicability of 38 C.F.R. § 4.59 should be considered even in non-arthritis contexts. 
In this case, the medical evidence consists of VA treatment records and VA examination reports.  The Board notes, however, that, while the treatment records include references to the cervical spine disability, only the VA examination reports-detailed below-include sufficient clinical findings to evaluate the disability.  

The Veteran was afforded a VA examination in May 2010.  On examination, there was no evidence of radiating of pain on movement, weakness, muscle spasm, tenderness, guarding, atrophy of limbs, or change in muscle tone.  On range of motion testing of the cervical spine, r flexion was to 45 degrees, extension was to 45 degrees, right lateral flexion was to 45 degrees, left lateral flexion was to 45 degrees, right rotation was to 80 degrees, and left rotation was to 80 degrees; there was no degree of pain after any range of motion.  It was also noted that no fixed position was identified.  In addition, repetitive range of motion was normal.  There was no additional degree of limitation after repetitive use.  After repetitive use pain, weakness, lack of endurance, fatigue or incoordination did not further impact her range of motion.

During  the September 2013 VA examination , the Veteran reported discomfort in the "neck" all the time with the pain level being an 8 out of 10; it improved with rest and stretching and the pain level decreased to a 5 out of 10.  She reported that she did not have flare-ups that impacted the function of the cervical spine.  The Veteran's range of motion for flexion was to 45 degrees or greater, extension was to 45 degrees or greater, right lateral flexion was to 45 degrees or greater, left lateral flexion was to 45 degrees or greater, right rotation was to 80 degrees or greater, and left rotation was to 80 degrees or greater; there was no objective evidence of painful motion for any of the ranges of motion  The Veteran was able to perform repetitive use testing with three repetitions and there were no changes in any of her testing results.. The examiner explicitly noted that there was no functional loss or functional impairment of the cervical spine.  She did not have any localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  She did not have guarding or muscle spasm of the cervical spine.  Her muscle strength testing, reflex examination, and sensory examination were all normal.  She did not have radiculopathy or neurologic abnormalities.  The examiner noted that she did not have a diagnosis of intervertebral disc syndrome or incapacitating episodes, and did not have a vertebral fracture.  Her MRI revealed minimal spondylotic disease of cervical spine with mild straightening of usual cervical lordosis likely secondary to spasm.  There was also no focal disc protrusion or disc extrusion identified.

Considering the relevant evidence of record in light of the applicable rating criteria and rating principles cited above, the Board finds that the Veteran is not entitled to a compensable rating for cervical spine disability at any point since the effective date of the award of service connection.

Thr above described evidence clearly indicates that, although the Veteran has complained of constant cervical spine pain, there is no objective evidence that she actually experiences any associated functional loss.  On both VA examinations, range of motion testing has revealed no loss of flexion, extension, lateral flexion or rotation, to include on repetitive testing, and both examiners noted that there was no painful motion, or evidence of any associated DeLuca factors, to include  weakness, excess fatigability, or incoordination  No flare ups were reported.  There also has been no documented clinical finding of muscle spasm or guarding; indeed, the  September 2013 examiner expressly found neither.  

On this record, even with consideration of the factors identified in sections 4.40 and 4.45, and DeLuca and Mitchell, as well as section 4.59 and Burton, the General Rating Formula simply provides no basis for assignment of a compensable rating for the Veteran's cervical spine disability at any point pertinent to the current claim.  There simply is no objective evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  As the Veteran has not met the criteria for even the minimum, 10 percent rating under the General Rating Formula, it follows that the criteria for any higher rating under that formula are likewise not met.

With respect to consideration of neurological abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that no separately ratable neurological manifestations of cervical spine disability have been shown.  On September 2013 VA examination, the examiner noted that there were no objective neurological abnormalities resulting in radiculopathy, and there is otherwise no evidence or allegation of any associated neuorological impairment.

Alternatively, the Board has considered the applicability of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  Under that Formula, IVDS is rated on the basis of the frequency of incapacitating episodes during  a 12-month period.  Note (1) to Diagnostic Code 5243, defines incapacitating i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician    The September 2013 VA examiner specifically found that the Veteran did not have a diagnosis of IVDS with incapacitating episodes, and there is otherwise no evidence of disc disease or of incapacitating episodes.  As such, evaluation of the Veteran's cervical spine disability under this formula is not warranted.  The disability is also not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

Therefore, a compensable, schedular rating is not warranted.

B. Headaches

The Veteran's headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

In connection with this claim, the medical evidence consists of VA treatment records and VA examination reports.  The Board notes, however, that, while the treatment records include references to the disability, only the VA examination reports-detailed below-include sufficient clinical findings to evaluate the Veteran's headache disability.  

The Veteran was afforded a VA examination in May 2010.  She reported that she had headaches for the past seven years and they occurred in the head/neck/eye region.  She reported that they were severe and she experienced headaches once
a day, each lasting for two to six hours.  She stated that she could work but required medication; she took Excedrin.  She described her functional impairment as "pain severe around the eye area, unable to drive and work during one of the tension headaches." She stated that she needed to lie down until the pain was gone or became less severe.  She was not aware of any side effects from treatment or any complications arising from the condition.  She had no disturbances in vision or hearing.  Her physical examination showed a normal central, peripheral and autonomic nervous system.  She was diagnosed with headaches of unspecified nature, which were brief in duration, and managed with mild analgesics without
complications.

During the Veteran's September 2013 VA examination, it was noted that her diagnosis was tension headaches and that they began after her accident that resulted in a cervical spine disability.  She reported that she had tension headaches three times a week with discomfort.  She stated that the headaches started at the back of the neck and worked up to the "top of head".  It was a dull pain that lasted one hour.  The discomfort was a seven out of 10 and it improved with Excedrin migraine and then resolved.  She took over the counter Excedrin migraine as needed.  She was not seen for her headaches in the past year and she had no associated vomiting.  Her headaches were on both sides of the head and she did not experience non-headache symptoms associated with her headaches, including symptoms associated with an aura prior to any headache pain.  She did not have any characteristic prostrating attacks of either migraine headache pain or non-migraine headache pain.  

After considering all of the evidence of record, the Board finds that a compensable rating for her service-connected headaches is not warranted.  To warrant the minimum, 10 percent rating, her headaches must be manifested by characteristic prostrating attacks averaging one in two months over the last several months.  In May 2010, the appellant reported that she had daily, severe headaches and needed to lie down until the pain was less severe or gone, and in September 2013, she reported that she had a dull pain that started at the back of the neck and worked its way up.  However, the Board finds that there is no evidence that these headaches have been prostrating.  Despite the appellant's reports of severe, frequent headaches, it is noteworthy that no medications have been prescribed for headaches-examination reports document that she manages her headaches with other the counter medications-and there is no evidence of frequent treatment.  The Veteran has also not specifically asserted lost days from work due to headaches.  On this record, the September 2013 VA examiner appropriately found that the appellant did not have characteristic prostrating attacks of either migraine headache pain or non-migraine headache pain. 

As the criteria for the next higher, 10 percent rating are not met, it logically follows that the criteria for any higher schedular rating, likewise, are not met.  In sum, the Board finds that a compensable, schedular rating for service-connected headaches is not warranted.  

C. Other Considerations

In adjudicating each claim under consideration, the Veteran's own assertions, along with those of her representative, advanced on her behalf, have been considered, to include the Veteran's assertions regarding her symptoms, which she is certainly competent to report. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings (to include, with respect to the cervical spine, measurements) that are within the province of trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1); Jones v. Brown, 7 Vet. App. 134, 137-138 (1994)  As such, the Board finds that the lay assertions made in support of her claims for higher initial ratings are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating each disability.  As discussed above, the persuasive evidence indicates that each disability does not meet the criteria for at least the minimum, compensable rating for cervical spine disability or for headaches; hence, at present, each disability is appropriately evaluated as noncompensable.  See 38 C.F.R. § 4.31.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that,  since each effective date of the award of service connection, either disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate each disability under consideration at all pertinent points.  As indicate above, the Veteran's primary complaint with respect to both the cervical spine disability and her headaches is pain.  As indicated, however, no functional loss due to cervical spine pain has been demonstrated, and no prostrating attacks of headaches have been shown.  Thus, a comparison between the applicable schedule criteria for each disability clearly indicates that even the minimum, compensable rating for each disability are not met.  Under these circumstances, the Board must find that the rating schedule fully contemplates the described symptoms for each disability, and provides higher ratings for each on a showing of more significant impairment.  Notably, there is no evidence or argument even suggesting that the schedular criteria are not adequate to evaluate either disability under consideration.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this appeal, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of either claim for extra-schedular  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record, including the Veteran's statements, indicates that she has continued to work throughout the  periods under consideration.  Moreover, there is no evidence or argument indicating that either one or both disabilities under consideration actually or effectively render(s) her unable to obtain or retain substantially gainful employment.  Under these circumstances, no TDIU claim has not been reasonably raised and need not be discussion in conjunction with one or both higher rating claims.

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of either disability under consideration, pursuant to Fenderson, and each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability if the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for either disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for service-connected degenerative changes of the cervical spine is denied. 

An initial, compensable rating for service-connected headaches is denied. 


REMAND

The Board's review of the claims file reveals that action in this appeal is warranted. 

The Veteran has a current diagnosis of dextroscoliosis of the thoracic spine, claimed as intrascapular back condition.  She asserts that her thoracic spine condition is the result of an accident in Korea in December 2001, when she was carrying a rucksack on her back and it flipped over causing pain in her spine.  

The Veteran's service treatment records include notations of this December 2001 accident and a May 2001 motor vehicle accident.  According to the Veteran's service treatment records, it was noted in July 2006 that she underwent a Botox injection in her upper trapezius muscles.  In June 2008 it was noted that she had shoulder and neck pain since her motor vehicle accident.  In October 2008 she was diagnosed with cervicalgia and she reported pain in the neck, bilateral shoulders, and upper back pain.  In August 2009 it was noted that she had upper back pain between the shoulder blades.  In December 2009 it was noted she had an area of tenderness to palpation bilaterally at the mid-pole of the scapula.  In February 2010 she had complaints of interscapular back pain.  In conjunction with the February 2010 Medical Evaluation it was noted that the Veteran had interscapular back pain that was secondary to mild degenerative cervical disk disease.  On her February 2010 Report of Medical Examination for Medical Board, it was noted that she had pain in the trapezius and scapular associated with her neck pain.  The Veteran was afforded a VA examination in May 2010 it was noted that she injured her spine while serving in Korea in December 2001; she was carrying a rucksack on her back and it flipped over causing pain in her spine.  It was noted that her condition began 8 years prior.  She was then diagnosed with slight short-curve dextroscoliosis of the mid thoracic spine, by x-ray.  According to the Veteran's service treatment records she was discharged from service as a result of a February 2010 Medical Evaluation Board.  

While the Veteran was afforded a VA examination in May 2010, no medical opinion was rendered for this issue.  However, under the circumstances presented above, the Board finds that the Veteran should be afforded a VA examination in connection with this claim to obtain medical opinion as to the etiology of all current thoracic spine disorders.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA examiner should offer opinion addressing direct service connection, as well as whether thoracic spine disability was caused or aggravated by her service-connected degenerative changes of the cervical spine. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the Veteran should be given another opportunity to identify any outstanding treatment records referable to her claims.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for which an appeal has been perfected.

As a final point, the Board notes that in In a September 2014 rating decision the AOJ denied service connection for sleep apnea.  Thereafter, in January 2015, the Veteran entered a notice of disagreement as to the denial of service connection for sleep apnea.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Provide to the Veteran and her representative  statement of the case regarding the issues of entitlement to service connection for sleep apnea, along with a VA Form 9, and advise them of the time period in which to perfect her appeal of this matter.  If the Veteran perfects her appeal of this issue in a timely fashion, then return this matter he Board for its review, as appropriate.

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for back disability that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for her to undergo a VA spine examination by an appropriate physician.  

The contents of the entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all diagnosed disorder(s) referable to the Veteran's thoracic spine, to include any intrascapular back condition or dextroscoliosis of the thoracic spine.

Then, for each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

(a) had its onset during or is otherwise medically -related to the Veteran's military service; or, if not.  

(b) was caused OR is aggravated (worsened beyond natural progression) by her service-connected degenerative changes of the cervical spine.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include assertions and to the nature, onset and continuity of back symptoms.  

All examination findings/testing results, all with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for service connection for back disability  in light of all evidence and legal authority.

5.  If the claim remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and basses for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      (CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


